United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-2556
                                  ___________

Robert Lee Valentine,                  *
                                       *
                    Appellant,         *
                                       *
      v.                               *
                                       * Appeal from the United States
David C. Brown, Prosecutor Attorney; * District Court for the District
Robert Bozovsky, Chief Detective       * of Minnesota.
Brooklyn Park; Nathaniel J. Pearlson, *
Forensic Scientist; Jack Denzel Davis, *      [UNPUBLISHED]
ASC-Supervisor; John Doe, Unknown *
Agents,                                *
                                       *
                    Appellees.         *
                                  ___________

                            Submitted: August 20, 2002

                                 Filed: August 27, 2002
                                  ___________

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
                            ___________

PER CURIAM.

      Minnesota inmate Robert Lee Valentine appeals the district court's preservice
dismissal of Valentine's 42 U.S.C. § 1983 lawsuit. Having carefully reviewed the
record, we conclude dismissal was proper for the reasons relied on by the district
court, but we modify the dismissal to be without prejudice. We thus affirm the
judgment as modified. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -2-